DETAILED ACTION
1. 	Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 3 7 CFR 1.114.
3.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 03/10/2022 has been entered

Response to Amendment
4.	Applicant’s response to the last Office Action filed on 02/25/2022 has been entered and made of record. 	
5.	Claims 1-16 have been amended.

Response to Argument
6.	Applicant’s arguments, filed on 03/10/2022 with respect to the amended claims have been fully considered, for Examiner response see discussions below:
a.	 Based on the Applicants’ amendment and argument the rejection based on Hensley expressly withdrawn. However, after further search and consideration a new prior art (Clynch et al., US5432703 A) that teach the amended limitation.

	Regarding signaling information Boyce disclosed metadata signals that corresponds to the signaling information disclosed by the Applicants. Boyce specifically teaches An SEI message may be added as metadata in the compression bitstream which indicates the center position of the spherical position of the extracted region in (yaw, pitch, roll), and its size in range of yaw and pitch angles. The bitstream containing the metadata is sent to a client, such as an HMD, through a network (see [0034], Fig.2 rotation orientation metadata). Further Boyce teaches there are a variety of other metadata signals that can be included in addition to identifying the region of interest or the position and size of the extracted part (see [0070]). Therefore, it would have been obvious to one ordinary skill in the art to incorporate color or a reflectance  information as metadata signals. 
However the combination of Beek and Boyce does not teach “signaling information further includes information for scale factors of the converted coordinate” although Boyce teaches metadata signals associated to coordinate system conversion (rotational rotation orientation metadata).
On the other hand Clynch et al., teaches the conversion between cylindrical coordinates and Cartesian coordinates (col.15 lines 1-20, and a scale factor to convert 3D Cartesian coordinates to 2D Cartesian coordinates. Specifically, a parallel screen projection maps 3D viewing coordinates (Vx,Vy,Vz) into 2D screen coordinates (Sx,Sy). For a screen with dimensions (Dx,Dy) pixels, where pixel (0,0) is in the lower-left hand corner, the screen projection is as follows: Sx=(Vx+Dx/2) * Scale factor, Sy=(Vy+Dy/2) * Scale factor, and the value Scale factor will determine how large the image appears on the screen (see col.16 lines 55-67). 
Therefore, it would have been obvious to one ordinary skill in the art to incorporate the information that convert the 3D coordinate into two coordinate with the scaling factor as metadata signals which is taught by Boyce, since Boyce teaches a method of accepting signals as metadata signals as discussed above.  
b.	  The  applicants substantially argue Boyce dose not teach an attribute where the attribute includes at least one of a color or a reflectance of points of in the point cloud data.
	As to above argument Examiner respectfully disagree with the Applicants, because the limitation “color or a reflectance of points of in the point cloud data” is address by Beek. Thus, as discuss in pervious Office Action  it would have been obvious to one ordinary skill in the art to incorporate coordinate conversion for the attribute that includes color or a reflectance  information as metadata signals. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 1-2, 5,9,13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beek,  US 20190051017, in view of Boyce Jill (hereafter Boyce),  US Patent Application Publication No.: US 20180192001 A1, published on Jul.5 ,2018, further in view of Clynch et al., (hereafter  Clynch), US 5432703 A, published on July 11, 1995. 

As to claim 1, Beek teaches A method of transmitting point cloud data (Figs.1 and 2, Abstract Beek specifically teaches a method and apparatus for receiving a point cloud data using of Light Detection And Ranging (LIDAR) sensor, and compress point cloud data (PCD) using compression logic 120 and transmit the compressed point cloud data to the  decompression logic124 in order to decompress), comprising:
encoding point cloud data including geometry and an attribute, wherein the geometry includes positions of points in the point cloud data, and the attribute includes at least one of a color or a reflectance of the points (Figs.1-2,4,6, [0070]-[0072],  the point cloud data includes a geometry attributes associated with each  cloud data sample (such as X, Y and Z values), as well as to additional attributes (such as intensity, reflectance, or color values), if any. Thus, the process of compressing includes compressing the geometric data as well as reflectance and color values associated to the PCD)the encoding of the point cloud data including:
encoding the geometry([0040], the X,Y,Z position values into one or more 2-D array(s) that can be directly encoded by available image compression methods); 
encoding the attribute based on the encoded geometry ([0045], In addition to X,Y,Z position data, lidar and point cloud data may include additional attributes, for example each point may have an associated intensity or reflectance value, or an RGB color value. While as discuss the X,Y,Z position data, a similar approach can be used to encode such additional point attribute data) ; and
Fig.1, the compressed point cloud data are transmitted from compression logic 120 to decompression logic 128); 
however it is noted that Beek does not specifically teach “transmitting signaling 
information that includes information for   a coordinate  conversion for  the attribute, wherein, based on the information for the coordinate conversion for attribute, the signaling information further  includes information for  scale factors of the converted coordinate”
 
On the other hand in the same field of endeavor a method of encoding and decoding of   a video data of Boyce teaches the “transmitting signaling information that includes information for   a coordinate  conversion for  the attribute (Figs.2,4-5, [0024], [0034], [0037], the rectangular region is described by the spherical center position (yaw, pitch, roll). Thus, the rectangular coordinate  of the extracted image is converted into  spherical coordinate.  The metadata (signaling information) can be in the form of an SEI message or inserted using a systems layer of the encoding system. An SEI message may be added as metadata in the compression bitstream which indicates the center position of the spherical position of the extracted region in (yaw, pitch, roll), and its size in range of yaw and pitch angles. The video encoder encodes the video, combines it with the SEI message and any other metadata and sends). 
Beek and  Boyce are combinable because they are directed to a system of encoding and decoding of image/ video data(Abstracts).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate method of adding a metadata in the compression bitstream in order to indicate a change in coordinate system of encoded data taught by Boyce(Figs.4-5, [0034) into Beek.
 by the spherical center position (yaw, pitch, roll). Thus, the user from the decoder side knows the conversion of raw LIDAR measurements into X,Y,Z values  expressed cylindrical coordinites in during the compression process.

However, it is noted that the combination of Beek and Boyce does not specifically teach “the signaling information further includes information for  scale factors of the converted coordinate”
On the other hand in the same field of endeavor image processing using a laser digitizer system of Clynch teaches the signaling information further includes information for  scale factors of the converted coordinate (col.15 lines 1-20, the conversion between cylindrical coordinates and Cartesian coordinates, and a scale factor to convert 3D Cartesian coordinates to 2D Cartesian coordinates. Specifically, a parallel screen projection maps 3D viewing coordinates (Vx,Vy,Vz) into 2D screen coordinates (Sx,Sy). For a screen with dimensions (Dx,Dy) pixels, where pixel (0,0) is in the lower-left hand corner, the screen projection is as follows: Sx=(Vx+Dx/2) * Scale factor, Sy=(Vy+Dy/2) * Scale factor, and the value Scale factor will determine how large the image appears on the screen (see col.16 lines 55-67))).
Modified Beek and Clynch are combinable because they are directed to a system of image processing (Abstracts)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  scale factor  information taught by Clynch into  the metadata  taught by Boyce.


As to claim 2, Beek teaches based on the point cloud data being acquired by one or more lasers (point cloud" data generally refers to a set of points in a three dimensional (3D or 3-D) space, wherein LIDAR data, the X,Y,Z position of each point can be calculated based on sensor calibration information that specifies at what angles (azimuth and elevation) the reflected laser light beam was received), the encoding of the point cloud data ([0026], encode lidar sensor data (point cloud data))further includes
adjusting position of each laser based on a center position of a laser head generating the one or more lasers and a relative position of each laser to the center position, wherein the adjusted position of each laser includes a vertical angle represented in a coordinate system representing the positions of the points(Fig.7 [0026], [0073],  In LIDAR data, the X,Y,Z position of each point can be calculated based on sensor calibration information that specifies at what angles (azimuth and elevation) the reflected laser light beam was received. In the case of Velodyne and several others, measurements at multiple elevation angles are taken by multiple (separate) laser beams. By mechanical motion, the device scans across a range of azimuth angles, and directs the LIDAR beams at varying azimuth directions).

As to claim 5, Beek teaches A method of transmitting point cloud data (Figs.1 and 2, Abstract Beek specifically teaches a method and apparatus for receiving a point cloud data using of Light Detection And Ranging (LIDAR) sensor, and compress point cloud data (PCD) using compression logic 120 and transmit the compressed point cloud data to the  decompression logic124 in order to decompress), comprising:
Figs.1-2, the decompression (or decoder) logic 128 receive bitstream of a compressed sensor data 124 compressed by compression logic 120) and  signaling information ( Figs.1 and 2, [0069], a hint (e.g., a bit of data) may be sent with the compressed data to inform the decoder logic regarding presence or absence of ordering choice and the decoder logic can then access the ordering information);
decoding point cloud data including geometry and an attribute, wherein the geometry includes positions of points in the point cloud data, and the attribute includes at least one of a 
color or a reflectance of the points (Figs.1-2,4,6, [0070]-[0072],  the point cloud data includes a geometry attributes associated with each  cloud data sample (such as X, Y and Z values), as well as to additional attributes (such as intensity, reflectance, or color values), if any. Thus, the process of compressing includes compressing the geometric data as well as reflectance and color values associated to the PCD, and decoding the compressed  the geometric data as well as reflectance and color values associated to the PCD)the dcoding of the point cloud data including:
decoding the geometry([0040], the X,Y,Z position values into one or more 2-D array(s) that can be directly encoded by available image compression methods, and decoded (decompressed)); 
decoding the attribute based on the encoded geometry ([0045], In addition to X,Y,Z position data, lidar and point cloud data may include additional attributes, for example each point may have an associated intensity or reflectance value, or an RGB color value. While as discuss the X,Y,Z position data, a similar approach can be used to encode then decode  such additional point attribute data );


Claim 9 is rejected the same as claim 5 except claim 9 is directed to a decoding method claims.  Thus, argument analogous to that presented above for claim 5 is applicable to claim 9. Further the rejection of claim 5 address both method and apparatus aspect of the  limitations. 

Claim 13 is rejected the same as claim 1 except claim 13 is directed to a encoding device claims.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 13. Further the rejection of claim 1 address both method and apparatus aspect of  the limitations. 

Claim 14 is rejected the same as claim 2 except claim 14is directed to a encoding  device claims.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 14. Further the rejection of claim 2 address both method and apparatus aspect of the limitations

8.	Claims 4, 8,12 and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Beek,  US 20190051017, in view of Boyce,  US 20180192001, further in view of Clynch, US 5432703 A,  still further in view of Graziosi et al., (hereafter Graziosi), US 20200204808 A1, filed on May 9, 2019. 

As to claim 4, modified Beek teaches information for the coordinate conversion for
the  attribute and information for scale factors of the converted coordinate are signaled in the bitstream ( this limitation is discussed in calim1 above)
	However the modified Beek does not teach Attribute Parameter Set (APS)
Graziosi teaches Attribute Parameter Set (APS)([0037], the attribute parameter set is connected to a sequence parameter set) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a attribute parameter set taught by Graziosi into modified Beek. 
The suggestion/motivation for doing so would have been to allow user Beek define a specific parameter sets for coordinate conversion, scale factor of the coordinate conversion, since APS defines parameters for a specific attribute. 
Regarding claim 8, 12 and 16, all the limitation are similar to the limitations of claim 4. Thus, argument analogous to that presented above for claim 4 is applicable claims 8,12 and 16. 

Allowable Subject Matter
9.	Claims 3, 6-7,10-11  and 15  are objected to as being directly or indirectly dependent upon a rejected base claim 5, 9 and 13 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Regarding dependent claims 6 no prior art is found to anticipate or render the flowing limitation obvious: 
	“Wherein, the signaling information comprises information indicating whether position of each laser is adjusted and information indicating the number of one or more lasers that are used to acquire the point cloud data.” 
Regarding claims 3, 10 and 12 all claims have similar limitations to that of claim 6.  

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699